Order, Family Court, New York County (Gloria Sosa-Lintner, J.), entered on or about October 28, 2009, which, upon a finding that respondent committed the family offenses of disorderly conduct and harassment in the second degree, granted petitioner’s application for an order of protection against respondent, unanimously affirmed, without costs.
A preponderance of the credible evidence adduced at the hearing supported the court’s determination that respondent committed the family offenses of disorderly conduct and harassment in the second degree, warranting the issuance of the order of protection (see Penal Law § 240.20 [1]; § 240.26 [3]; see also Family Ct Act § 812). There exists no basis to disturb the court’s credibility determinations (see Matter of Hunt v Hunt, 51 AD3d 924, 925 [2008]). Any error in admitting hearsay testimony that respondent abused his younger sibling was harmless, as the court expressly limited its decision to respondent’s actions towards petitioner alone (see e.g. Matter of Daniel R. v Noel R., 195 AD2d 704, 708 [1993]). Concur—Tom, J.P., Saxe, Catterson, Renwick and DeGrasse, JJ.